REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a method for detecting [Symbol font/0x62]-lactamase in an analysis target sample including at least one of bacteria and the colony of the bacteria. The method comprises: (i) mixing said target sample with a compound of formula (I), wherein R in the formula (I) is an alkyl group having 3-11 carbon atoms; and (ii) subjecting the resulting mixture directly to matrix-assisted laser desorption ionization mass spectrometry (MALDI-MS) such that the [Symbol font/0x62]-lactamase in the bacteria of the analysis target sample is detected. In another embodiment, the method evaluates [Symbol font/0x62]-lactam antibiotic resistance of bacteria by: (i) mixing the compound of formula (I) with a colony of bacteria; (ii) performing MALDI-MS on the formed mixture; (iii) determining an abundance of the [Symbol font/0x62]-lactamase contained in the bacteria based on an analysis result; and (iv) determining that the bacteria have [Symbol font/0x62]-lactam antibiotic resistance when the abundance of [Symbol font/0x62]-lactamase exceeds a threshold.
The closest prior art found is Hrabak et al. (EP 2816357 A1) which discloses a method of determining bacterial resistance through detection of [Symbol font/0x62]-lactamases. Hrabak et al. teaches extracting [Symbol font/0x62]-lactamases from bacteria, adding a matrix solution to the produced bacterial extract, and measuring proteins like [Symbol font/0x62]-lactamases in the extract with the aid of MALDI-TOF MS. Even though Hrabak et al. does not teach using the recited compound of formula (I) as the matrix, Fukuyama (Mass Spectrometry 2015, Vol. 4, A0037, pages 1-14) teaches employing alkylated trihydroxyacetaphenones (ATHAP; compound of formula I) to detect hydrophobic peptides, and review of the prior art indicates that [Symbol font/0x62]-lactamases can be hydrophobic. However, none of the cited prior art show that the recited compound can be used directly with bacteria and/or bacterial colony as a matrix for MALDI-MS. A person with ordinary skill in the art before the effective filing date of the claimed invention would not have predicted that not performing an initial step of extraction, such as by addition of a detergent, prior to mixing with the recited compound would allow successful detection of [Symbol font/0x62]-lactamases in bacteria using MALDI-MS. Thus, the rejections of record have been withdrawn.
Claims were also previously rejected for non-statutory double patenting over U.S. Patent Nos. 9,453,846 and 10,481,163. With the claim amendments described above, the rejections have been withdrawn because the secondary references no longer cure the deficiencies of either U.S. patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651